IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KEISHA HAMILTON,                            : No. 15 EM 2019
                                            :
                    Respondent              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
ANDRE E. HAMILTON,                          :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Application for Exercise of King’s

Bench Power or Extraordinary Jurisdiction is DENIED.